DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 2, 11, 16 are amended.
	Claims 4, 7, 21 remain canceled.
	Claims 1 – 3, 5, 6, 8 – 20 and 22 – 24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention
 and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 3, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (US 2016/0110841) in view of Sheppard et al (US 2013/0268583).
As per claim 1, Kamiyama discloses:
executing a video game by a cloud game machine, the execution of the video game includes rendering gameplay video by a game engine of the video game; (Kamiyama discloses a game server that renders game screens (i.e. gameplay video) of a video game) (Kamiyama 0029, 0031)
processing the rendered gameplay video by a streaming server for streaming over a network to a client device; (Kamiyama disclose the processing of the rendered game screens by a server communication unit to transmit rendered game screen data to client devices) (Kamiyama 0078) 
monitoring connection quality over the network between the streaming server and the client device; (Kamiyama discloses the monitoring of connection quality (communication bandwidth) between the server communication unit and the client devices) (Kamiyama 0089, 0090)
responsive to detecting a change in the connection quality between the streaming server and the client device, then adjusting the rendering of the gameplay video by the game engine, wherein the adjusting the rendering uses a user preference setting that indicates relative preference levels for aspects of the rendering by the game engine. (Kamiyama discloses adjusting the rendering of the game scenes by the game server in response the connection quality and user preference settings wherein the user preference settings indicate preference levels of for aspects of the rendering that the user prefers to be adjusted (Kamiyama Figs 4, 8; 0074, 0086, 0087, 0092, 0101)
Kamiyama fails to disclose specifically:
wherein adjusting the rendering includes adjusting an amount of virtual objects to be rendered in the gameplay video based on a pre-defined priority ranking of the virtual objects for inclusion in the rendered gameplay video, and
However, Sheppard discloses a rendering system wherein the amount of objects or assets that are rendered in a game scene depends upon a predefined priority of the virtual objects in the game scene (Sheppard 0067).  
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Sheppard to render game assets or game objects in a game scene based upon the priority assigned to the particular game asset or object.  This would enable the system to provide a better quality of service by varying the amount of rendered game objects or assets based upon times when more or less bandwidth is available (Sheppard 0067)
As per claim 2, wherein processing the gameplay video by the streaming server includes encoding the rendered gameplay video in a compressed video format, the encoding being configured based on determining whether the adjusting of the rendering by the game engine is sufficient to achieve a target stream quality. (Combination of Kamiyama and Sheppard as applied to claim 1, Kamiyama discloses the encoding of the rendered game screens in a format to reduce occupancy of communication bandwidth (Kamiyama 0037) and Sheppard discloses the tailoring of rendered content that is to be encoded and delivered to the client based upon a target stream quality such as resolution of the displayed scene (Sheppard 0066 – 0067)
As per claim 3, Kamiyama discloses:
wherein monitoring connection quality includes monitoring one or more of bandwidth or latency, or monitoring packet loss occurring during the streaming of the gameplay video. (Kamiyama discloses the connection quality being one of bandwidth and/or latency) (Kamiyama 0089, 0090)
As per claim 5, Kamiyama discloses:
wherein adjusting the rendering of the gameplay video by the cloud game machine includes adjusting a frame rate or a resolution for the gameplay video. (Kamiyama discloses the adjusting of frame rate and resolution) (Kamiyama Fig 4, 8; 0056 – 0058, 0063, 0064)
As per claim 6, wherein adjusting the rendering of the gameplay video by the cloud game machine includes adjusting a level of detail for the rendering of the virtual objects to be rendered in the gameplay video based on the pre-defined priority ranking, wherein the pre-defined priority ranking governs and order of turning on or off virtual objects for inclusion in the rendered gameplay video. (Combination of Kamiyama and Sheppard as applied to claim 1,) (Kamiyama Fig 4, 8; 0065, 0066), Sheppard further discloses the generation of new assets and the deleting or turning off of redundant assets from cache so that they are no longer rendered in response to priority in relation to the available bandwidth (Sheppard 0067)
 As per claim 10, Kamiyama discloses:
wherein detecting the change in the connection quality triggers transmission of a message from the streaming server to the cloud game machine, and wherein the adjusting of the rendering of the gameplay video by the cloud game machine is responsive to said message. (Kamiyama discloses the server communication unit measuring information such as data rate on the network.  This information (i.e. message) is transmitted to the game server from the server communication unit #205.  The gaming server “can grasp this information” determine if it is necessary to cause the image quality of the rendered game screens to be changed) (Kamiyama 0099, 0100).
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (US 2016/0110841) in view of Sheppard et al (US 2013/0268583) in view of Dey et al (US 2013/0307847).
As per claims 8, Kamiyama discloses:
wherein the change in the connection quality is defined by a degradation in the connection quality; (Kamiyama discloses the collection and evaluation of information regarding the connection quality to the client devices such as a PC, wherein bandwidth and reception rate are evaluated to determine if the environment can sustain the reception rate of the rendered screens at the current settings and if not, the rendering of the screens are modified to output at a lower quality) (Kamiyama 0096 – 0098, 0100)
Kamiyama fails to disclose:
wherein adjusting the rendering of the gameplay video by the cloud game machine is configured to reduce a bit rate of the streaming of the gameplay video over the network. [claim 8]
Regarding claim 9, Kamiyama fails to disclose specifically: wherein the change in the connection quality is defined by an improvement in the connection quality; wherein adjusting the rendering of the gameplay video by the cloud game machine is configured to increase a bit rate of the streaming of the gameplay video over the network.
However, in a similar field of endeavor, Dey discloses a system wherein the rendering and encoding of a game being executed and transmitted is adapted in response to network limitation.  Dey discloses the adaptation of an encoding bit rate in response to varying or fluctuating network conditions.  Dey discloses the quantification of multiple encoding bit rates for each rendering level (Dey 0071 – 0073, Table II). Dey further discloses the determination of increasing or decreasing the rendering levels and encoding bit rates in response to preferred input parameters that detect current communication and computational constraints/conditions. Thus, Dey teaches the monitoring of connection quality to determine improvements or degradation.
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Dey to monitor connection quality for degrading or improving conditions in order to determine if an encoding bit rate should be increased or decreased.  By monitoring a gaming network for connection quality improvements or degradations and increasing or lowering transmission bit rates, the game server can provide the most optimal gaming experience to the user despite changing network conditions. 
Claims 11 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (2016/0110841) in view of Sheppard et al (US 2013/0268583) in view of Sharma et al (2020/0152234) in view of Dey et al (US 2013/0307847) in view of Wakeford et al (2016/0082354).
As per claim 11, Kamiyama discloses:
executing a video game by a cloud game machine, the execution of the video game includes rendering gameplay video…; (Kamiyama discloses a game server that renders game screens (i.e. gameplay video) of a video game) (Kamiyama 0029, 0031)
processing the rendered gameplay video … by a streaming server for streaming over a network to a client device, wherein processing the gameplay video by the streaming server includes encoding the rendered gameplay video in a compressed video format; (Kamiyama disclose the processing of the rendered game screens by a server communication unit to transmit rendered game screen data to client devices) (Kamiyama 0078). (Kamiyama discloses the encoding of the rendered game screens in a format to reduce occupancy of communication bandwidth) (Kamiyama 0037)
monitoring connection quality over the network between the streaming server and the client device…; (Kamiyama discloses the monitoring of connection quality (communication bandwidth) between the server communication unit and the client devices) (Kamiyama 0089, 0090)
responsive to detecting a change in the connection quality between the streaming server and the client device, then adjusting the rendering of the gameplay video … by the cloud game machine, wherein adjusting the rendering of the gameplay video by the cloud game machine includes adjusting a frame rate or a resolution for the gameplay video, and (Kamiyama discloses adjusting the rendering of the game scenes by the game server in response the connection quality and user preference settings wherein the user preference settings indicate preference levels of for aspects of the rendering that the user prefers to be adjusted such as frame rate or resolution) (Kamiyama Figs 4, 8; 0074, 0086, 0087, 0092, 0101)
Kamiyama fails to disclose:
… and gameplay audio
…wherein monitoring connection quality includes monitoring packet loss occurring during the streaming of the gameplay video;
… wherein adjusting the rendering includes adjusting an amount of virtual objects to be rendered in the gameplay video based on a pre-defined priority ranking of the virtual objects for inclusion in the rendered gameplay video, and 
wherein adjusting the rendering of the gameplay audio by the cloud game machine includes adjusting one or more of an audio configuration, a sound effect, or background audio;
wherein adjusting the rendering further includes causing the cloud game machine to modify, based on an amount of said change in the connection quality, an effect associated with an in-game player assistance feature.
In a similar field of endeavor, Sharma discloses a cloud computing system that transmits a multimedia stream that comprises video and audio content such as a video game to a client device for viewing/playing (Sharma 0041, 0106).  Sharma further discloses the monitoring of network bandwidth and in response to bandwidth changes, the audio quality is dynamically changed, wherein the change can be a change in bitrate (i.e. configuration), encoding scheme, or audio characteristic (i.e. configuration) (Sharma 0007, 0062, 0064, 0070)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Sharma to provide a cloud computing system that modifies rendering of gameplay audio, such as an audio configuration in response to connection quality.  Video games typically comprise audio that is conveyed to the user as they play the game and adjusting video and audio that is transmitted to a client device in response to connection quality would be beneficial as the user would be able to continue enjoying the audio and video of the game despite network conditions such as bandwidth degrading or fluctuating.
In a similar field of endeavor, Dey discloses a cloud gaming system that monitors network conditions such as packet loss to determine how to adapt and adjust the rendering of gameplay video. (Dey 0060).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Sharma in view of Dey to monitor packet loss during the streaming of gameplay video.  Monitoring packet loss over a network connection is an effective way to determine the amount of latency that a network is suffering from and also measure the quality of a streaming data that a client is receiving. 
In a similar field of endeavor, Wakeford et al, discloses a game system wherein the difficulty of a game is modified in response to the conditions on a network or computing resources.  Wakeford discloses the monitoring of network connectivity such as latency or response time (Wakeford 0024 – 0027).  Wakeford discloses the modifying of the game difficulty in response to the analyzed network connectivity.  (Wakeford 0028)  Wakeford discloses modifying an effect with an in-game assistance feature such as health recharge rates, or spawn rates of resources (Wakeford 0028).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Sharma in view of Dey in view of Wakeford to provide a game system wherein the player assistance in the game is modified based upon the conditions of the network.  This would be beneficial the gameplay of the game can be balanced for all players despite the network conditions leading greater than usual latency times.  
Sheppard discloses a rendering system wherein the amount of objects or assets that are rendered in a game scene depends upon a predefined priority of the virtual objects in the game scene (Sheppard 0067).  
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Sheppard to render game assets or game objects in a game scene based upon the priority assigned to the particular game asset or object.  This would enable the system to provide a better quality of service by varying the amount of rendered game objects or assets based upon times when more or less bandwidth is available (Sheppard 0067)
As per claim 12, Kamiyama discloses:
wherein adjusting the rendering of the gameplay video by the cloud game machine includes adjusting a level of detail for the rendering of the gameplay video. (Kamiyama discloses the adjusting of level of detail of the rendered game screens) (Kamiyama Fig 4, 8; 0065, 0066)
As per claims 13 and 14,
wherein the change in the connection quality is defined by a degradation in the connection quality; (Kamiyama discloses the collection and evaluation of information regarding the connection quality to the client devices such as a PC, wherein bandwidth and reception rate are evaluated to determine if the environment can sustain the reception rate of the rendered screens at the current settings and if not, the rendering of the screens are modified to output at a lower quality) (Kamiyama 0096 – 0098, 0100)
Kamiyama fails to disclose:
wherein adjusting the rendering of the gameplay video by the cloud game machine is configured to reduce a bit rate of the streaming of the gameplay video over the network.
Kamiyama also fails to disclose the following limitation of claim 14;
 to disclose specifically: wherein the change in the connection quality is defined by an improvement in the connection quality; wherein adjusting the rendering of the gameplay video by the cloud game machine is configured to increase a bit rate of the streaming of the gameplay video over the network. [claim 14]
However, in a similar field of endeavor, Dey discloses a system wherein the rendering and encoding of a game being executed and transmitted is adapted in response to network limitation.  Dey discloses the adaptation of an encoding bit rate in response to varying or fluctuating network conditions.  Dey discloses the quantification of multiple encoding bit rates for each rendering level (Dey 0071 – 0073, Table II). Dey further discloses the determination of increasing or decreasing the rendering levels and encoding bit rates in response to preferred input parameters that detect current communication and computational constraints/conditions. Thus, Dey teaches the monitoring of connection quality to determine improvements or degradation.
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Sharma in view of Dey to monitor connection quality for degrading or improving conditions in order to determine if an encoding bit rate should be increased or decreased.  By monitoring a gaming network for connection quality improvements or degradations and increasing or lowering transmission bit rates, the game server can provide the most optimal gaming experience to the user despite changing network conditions. 
As per claim 15, Kamiyama discloses:
wherein detecting the change in the connection quality triggers transmission of a message from the streaming server to the cloud game machine, and wherein the adjusting of the rendering of the gameplay video by the cloud game machine is responsive to said message. (Kamiyama discloses the server communication unit measuring information such as data rate on the network.  This information (i.e. message) is transmitted to the game server from the server communication unit #205.  The gaming server “can grasp this information” determine if it is necessary to cause the image quality of the rendered game screens to be changed) (Kamiyama 0099, 0100).
Claims 16 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (2016/0110841) in view of Sheppard et al (US 2013/0268583) in view of Serafat (WO 2005/061067) in view of Wakeford et al (US 2016/0082354)
As per claim 16, Kamiyama discloses:
a cloud game machine that executes a video game, the execution of the video game includes rendering gameplay video; (Kamiyama discloses a game server that renders game screens (i.e. gameplay video) of a video game) (Kamiyama 0029, 0031)
a streaming server that processes the rendered gameplay video for streaming over a network to a client device, wherein the streaming server monitors connection quality over the network between the streaming server and the client device; (Kamiyama disclose the processing of the rendered game screens by a server communication unit to transmit rendered game screen data to client devices) (Kamiyama 0078). (Kamiyama discloses the monitoring of connection quality (communication bandwidth) between the server communication unit and the client devices) (Kamiyama 0089, 0090)
wherein responsive to detecting a change in the connection quality between the streaming server and the client device, then the rendering of the gameplay video and …wherein the adjusting the rendering uses a user preference setting that indicates relative preference levels for aspects of the rendering by the game engine. (Kamiyama discloses adjusting the rendering of the game scenes by the game server in response the connection quality and user preference settings wherein the user preference settings indicate preference levels of for aspects of the rendering that the user prefers to be adjusted such as frame rate or resolution) (Kamiyama Figs 4, 8; 0074, 0086, 0087, 0092, 0101)
Kamiyama fails to disclose:
a game difficulty of the video game are adjusted by the cloud game machine, wherein the game difficulty is adjusted by adjusting a timing deadline for an input to perform an action in the video game, wherein adjusting the game difficulty further includes modifying an effect associated with an in-game player assistance feature,
…wherein adjusting the rendering includes adjusting an amount of virtual Page 6 of 10Application No. 16/688,369 Amendment dated May 24, 2022 Response to Office Action mailed February 24, 2022 objects to be rendered in the gameplay video based on a pre-defined priority ranking of the virtual objects for inclusion in the rendered gameplay video, and …
However, Sheppard discloses a rendering system wherein the amount of objects or assets that are rendered in a game scene depends upon a predefined priority of the virtual objects in the game scene (Sheppard 0067).  
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Sheppard to render game assets or game objects in a game scene based upon the priority assigned to the particular game asset or object.  This would enable the system to provide a better quality of service by varying the amount of rendered game objects or assets based upon times when more or less bandwidth is available (Sheppard 0067)
Serafat discloses a game system that changed the difficulty of the game based upon the changes to the quality of connection over the network.  Serafat discloses that one change in difficulty could be the changing of a timeframe for a user to enter an input (Serafat 3:15 – 20). 
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Dey in view of Serafat to provide a game that adapts the difficulty of the game based upon the quality of connection over the network.  This would enable the game system to balance the game and help reduce one player from having an advantage over another player for something out of their control.
In a similar field of endeavor, Wakeford et al, discloses a game system wherein the difficulty of a game is modified in response to the conditions on a network or computing resources.  Wakeford discloses the monitoring of network connectivity such as latency or response time (Wakeford 0024 – 0027).  Wakeford discloses the modifying of the game difficulty in response to the analyzed network connectivity.  (Wakeford 0028)  Wakeford discloses that modifying an effect with an in-game assistance feature such as health recharge rates, or spawn rates of resources (Wakeford 0028).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Dey in view of Serefat in view of Wakeford to provide a game system wherein the player assistance in the game is modified based upon the conditions of the network.  This would be beneficial the gameplay of the game can be balanced for all players despite the network conditions leading greater than usual latency times.  
As per claim 17, Kamiyama discloses:
wherein processing the gameplay video by the streaming server includes encoding the rendered gameplay video in a compressed video format. (Kamiyama discloses the encoding of the rendered game screens in a format to reduce occupancy of communication bandwidth) (Kamiyama 0037)
As per claim 18, Kamiyama discloses:
wherein monitoring connection quality includes monitoring one or more of bandwidth or latency, or monitoring packet loss occurring during the streaming of the gameplay video. (Kamiyama discloses the connection quality being one of bandwidth and/or latency) (Kamiyama 0089, 0090)
As per claim 20, Kamiyama discloses:
wherein adjusting the rendering of the gameplay video by the cloud game machine includes adjusting a frame rate or a resolution for the gameplay video. (Kamiyama discloses the adjusting of frame rate and resolution) (Kamiyama Fig 4, 8; 0056 – 0058, 0063, 0064)
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (2016/0110841) in view of Sheppard et al (US 2013/0268583) in view of Serafat (WO 2005/061067) in view of Wakeford et al (US 2016/0082354) in view of Dey et al (US 2013/0307847).
As per claim 19, 
Kamiyama fails to disclose: wherein monitoring connection quality includes monitoring packet loss occurring during the streaming of the gameplay video.
In a similar field of endeavor, Dey discloses a cloud gaming system that monitors network conditions such as packet loss to determine how to adapt and adjust the rendering of gameplay video. (Dey 0060).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Sharma in view of Dey to monitor packet loss during the streaming of gameplay video.  Monitoring packet loss over a network connection is an effective way to determine the amount of latency that a network is suffering from and also measure the quality of a streaming data that a client is receiving 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (2016/0110841) in view of Sheppard et al (US 2013/0268583) in view of “How to Use Radeon Game Advisor” video (herein referred as “Radeon”) posted 7/9/2019.
As per claim 22, Kamiyama fails to disclose:
wherein the user preference setting is determined by analyzing a game history of a user. [claim 22]
However, Radeon discloses a system for making determining and making recommendation for user preferences for graphical settings based upon the users past game play or game history (Radeon 0:01 – 0:30)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Radeon to provide a game system wherein a user preference for graphical display is based upon a machine learning technique based upon the users game play history.  This would allow the system to personalize the quality of displayed graphics according the user’s game and the client device capability without requiring much interaction from the user other than analyzing gameplay history.
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (2016/0110841) in view of Sheppard et al (US 2013/0268583) in view of “How to Use Radeon Game Advisor” video (herein referred as “Radeon”) posted 7/9/2019 in view of Ray et al (US 2018/0293697).
As per claim 23, Kamiyama fails to disclose:
wherein analyzing the game history of the user includes applying a machine learning method to the game history of the user.
Ray discloses a game system wherein machine learning methods are used to predict or learn various game settings.  Ray discloses wherein analyzing the game history of the user includes applying a machine learning method to the game habits of a user to determine game settings such as to identify preferences for various types of game content such as game graphics (Ray 0183)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Radeon in view of Ray to utilize machine learning methods upon game habits or history to determine a preferred game setting.  In doing so, the system will be able to deduce a player preferred game settings without requiring the user to go through a lengthy setup process. (Ray 0183).
As per claim 24, Kamiyama discloses:
wherein the user preference setting indicates relative preference levels for types of graphical content that is to be included in the rendering by the game engine. (Kamiyama discloses the adjusting of level of detail of the rendered game screens according to a priority level (i.e. preference level and what effects (i.e. types of content) that will be displayed) (Kamiyama Fig 4, 8; 0065, 0066)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3, 5, 6, 8-20 and 22 - 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see above rejection addressing the newly amended claim language.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
8/10/2022

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715